Citation Nr: 0505454	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1945 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge via videoconference in December 2004.  


FINDINGS OF FACT

1.  A February 1980 decision of the Board denied service 
connection for a low back disorder.  

2.  Evidence that has been added to the record since February 
1980 is either duplicative or merely cumulative of the 
evidence that was previously of record.  


CONCLUSION OF LAW

Evidence received since the final February 1980 Board 
decision, which denied the veteran's claim for service 
connection for a back disability, is not new and material and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed October 2002 rating decision, an August 
2003 statement of the case, and supplemental statements of 
the case dated in December 2003 and August 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to claim of service connection for a low 
back disorder.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in letters in March 2003 and August 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to submit "any" 
additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that he needed evidence showing an injury in 
service, or that a disease began in or was made worse during 
service, or an event in service that caused injury or 
disease.  The RO related that the veteran also needed to 
submit evidence of a current disability.  The RO stated that 
this could be shown by medical evidence.  Lastly he was told 
that in order to substantiate his claim of service connection 
he needed to submit or identify evidence of a relationship 
between his current disability and an injury, disease, or 
event in service.  He was informed that medical records or 
medical opinions usually showed this type of evidence.  He 
was told that service connection could also be awarded on a 
presumptive basis under the law, as to certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letters dated in March and August 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In March 
and August 2003, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in March and August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in August 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that the veteran's claim has been denied 
several times, by the RO in April 1948, February 1951, and 
May 1953, and by the Board in February 1980.  

Evidence that was of record at the time of the previous 
adjudications included the veteran's service medical records, 
a report by a private physician in May 1950, two sworn lay 
statements dated in February 1952, the summaries of VA 
hospitalizations in November and December 1951, January and 
February 1953, December 1953, and April 1957, and the report 
of a VA compensation examination conducted in January 1956.  

The veteran's service medical records, including the report 
of an examination at the time of his separation from service 
in February 1946, are completely negative for any complaints, 
clinical findings, or diagnosis regarding any injury or other 
disorder of the low back.  

The May 1950 private physician's report indicates that he had 
examined the veteran in March (?) 1947, at which time he 
complained of pain and stiffness in the lumbosacral region of 
his back.  The examiner diagnosed lumbosacral strain.  

At the time of the 1951 VA hospitalization, the veteran 
reported that his back pain had been present for the previous 
year and that there was no history of injury.  He had 
reportedly been under the care of a private physician, but 
with little if any improvement.  He underwent x-ray treatment 
to his spine, but did not show any marked improvement.  
Degenerative joint disease of the lumbar spine of unknown 
cause was diagnosed, along with severe osteoarthritis.  The 
summaries of the 1953 VA hospitalizations reflect similar 
findings, treatment, and diagnosis.  

The authors of the two lay statements in 1952 provided 
virtually identical statements and attested to having known 
the veteran for the previous 15 years.  They swore that, 
beginning immediately after his separation from service, the 
veteran complained of continued sharp pain in his back, 
preventing him from working at all.  They also swore that the 
veteran was in good health prior to service and was working 
full time.  

The VA compensation examiner in January 1956 noted the 
veteran's report that he began having pain in his lower back 
about nine years previously and that, subsequently, the pain 
had progressed up his spine into his neck.  Rheumatoid 
arthritis of the spine was diagnosed.  

The summary of the 1957 VA hospitalization notes that the 
veteran had had chronic or subacute spondylitis for about 10 
years and, for the previous six months, had also had pain in 
many small joints that migrated from time to time.  Chronic 
rheumatoid arthritis was diagnosed.  

Evidence added to the record since the February 1980 Board 
decision includes VA outpatient treatment reports dated from 
August 1975 to July 2002, duplicate copies of the May 1950 
physician's report and the January 1952 lay statements, and 
the veteran's testimony at a December 2004 videoconference 
hearing before the Board.  

The 1950 physician's report and the 1952 lay statements were 
physically of record and considered in the earlier decisions; 
they are duplicative of evidence that was previously of 
record and so are not new.  

The VA treatment records dated from August 1975 to July 2002 
reflect complaints and treatment for numerous ailments over 
the years, including a low back disorder that was variously 
diagnosed.  None of those records, however, discusses the 
date of onset of the back disorder or otherwise attributes 
the disorder to service.  The Board finds that those records 
provide no additional information regarding the veteran's low 
back disorder than was previously of record and considered by 
the Board.  Those records are merely cumulative of evidence 
that was previously of record and, therefore, are also not 
new and material.  

The veteran's hearing testimony provided some additional 
details concerning the incident in service that he contends 
precipitated his chronic back disorder, as well as details 
concerning the treatment he claimed that he received during 
service and immediately after service from a private doctor.  
The veteran's testimony, however, is essentially merely 
cumulative of his previous contentions.  Although he is 
competent to testify to his symptoms during the period in 
question, he is not competent, as a layman, to comment on the 
etiology of his current back disorder or its relationship to 
service or to his claimed in-service back injury, or even as 
to whether he had a chronic low back disorder in service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, lay assertions of medical causation cannot serve 
as a predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board finds that none of the evidence that has been added 
to the record since the February 1980 Board decision provides 
any new information tending to show that the veteran incurred 
a chronic back disability in service and that his current low 
back disorder is etiologically related to the back disability 
in service.  Accordingly, the Board concludes that new and 
material evidence has not been presented to reopen the 
veteran's claim.  




ORDER

New and material evidence not having been presented, the 
February 1980 Board 
decision is final and the claim for service connection for a 
low back disorder is not reopened.  



                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


